Opinion by
Keefe, J.
It appeared that the importer did not have any knowledge of customs requirements in relation to the entry of merchandise. This was his first purchase in a foreign market. The importer relied upon the statement of the sales agent for the Canadian exporter as to the amount of duty he would be obliged to pay and was deceived in the fact that he was not told where the goods were produced or what he might expect to encounter on entry. When this is considered in connection with the fact that the express company sent the declaration to the importer to sign as the nominal consignee, the court was inclined to believe that the importer was without any intention to defraud the revenue or to conceal or misrepresent the facts. The petition was therefore granted. Clark v. United States (T. D. 44142) cited.
Evans, J., dissented.